DETAILED ACTION
This non-final office action is in response to claims filed 08/27/2020.
Claims 1-5, 8-12, and 15-19 have been amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2020 has been entered.

Response to Arguments
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirzel (US 2019/0198013) in view of Gong (US 2018/0137188).
Regarding Independent Claim 1,
Hirzel teaches a system for generating a multiple-command macro, comprising:
a memory ([0072], Fig. 6: memory 16);
and a macro processing server communicatively coupled to the memory ([0070]: the system may also include a server) and configured to:
perform a plurality of user interaction sessions ([0024]: a user may repeat the steps performed by a created macro a plurality of times), each of the user interaction sessions comprising:
a series of commands, from a user ([0069]: a plurality of commands are entered by the user);
and a series of responses sent from the macro processing server to the user in response to the series of commands ([0019]: the agent provides responses to the commands entered by the user);
([0020]: the macro comprises a first command (performing a translation), second (the phrase “good morning”), and a third command (source language to target language)), the second command is based at least in part on a first response to the first commands ([0013], [0021]: the second command is a parameterized command that is dependent on the first command and customizable by the user);
wherein the first command is a first key command and the third command is a second key command determined by the user, wherein key commands are commands whose responses are independent from the user in different user interaction sessions ([0022]: the first and third commands entered by the user are predetermined commands that are recognized by the chatbot);
in conjunction with performing a first user interaction session, receive a first request to generate a first command macro for the first user interaction session, the first user interaction session comprising a first series of commands and a first series of responses, wherein the first command macro is based on the first series of commands and the first series of responses ([0018]-[0022]: the example explains the process of creating a macro that comprises a plurality of commands followed by responses from an agent);
([0020]: three commands are entered by the user);
determine one or more key commands from the first series of commands ([0019]: the examiner has interpreted key command to be a predetermined function recognizable by the agent, in the example provided the user inputs the commands “translate” and “English to German”), wherein determining the one or more key commands comprises:
determining that the first command is the first key command by identifying the first command in the key commands predetermined by the user ([0015]-[0016]: the chatbot recognizes translate as a predetermined command);
and determining that the third command is the second key command by identifying the third command in the key commands predetermined by the user ([0016]: the chatbot recognizes a command to translate a source language to a target language);
distinguish the first command and the third command from the second command based on determining that the first command and the third command are key commands ([0021]: the first and third commands are distinguished from the second command due to the user providing a parameterized input for the second command);
receive the first series of responses associated with the first user interaction session, the first series of responses corresponding to the first series ([0018]-[0022]: the agent responds to the commands with dialog);
in response to determining that the first command and the third command are key commands, record the first command and the third command from among the first series of commands such that the first command and the third command are separated from the first series of commands and the first series of responses ([0018]-[0024]: the key commands are separate from the commands used to save the macro and the responses received from the chatbot);
wherein the first command and the third command are key commands ([0016]: the translate command and target and source language are commands that are separate and recognized as functions performed by the chatbot);
generate the first command macro comprising the first command and the third command, wherein the first command macro comprises at least the first command and the third command; and store the first command macro in the memory ([0040]: “if the recording has completed as determined at 210, the recording is saved to a database”).  
 	Hirzel does not teach:
		each of the series of commands being associated with a timestamp;
link together the first command and the third command in sequence based on their timestamps, wherein the first command and the third command are key commands.

each of the series of commands being associated with a timestamp ([0027]: “a context number and a timestamp that are corresponding to each command”);
link together the first series of commands in sequence based on their timestamps ([0137]: “a command with a smaller timestamp is executed before a command with a larger timestamp is executed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hirzel and Gong so that the commands are associated with a timestamp and are linked together in sequence based on their timestamps.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding Dependent Claim 2,
Hirzel and Gong teach the system of Claim 1. Hirzel further teaches wherein recording the first command and the third command comprises:
receiving the first command of the first series of commands ([0016]: a first command is included in the user input);
([0015]-[0016]: the chatbot recognizes “translate” as a predetermined command);
based on identifying the first command in the key commands, recording the first command;
in conjunction with the first command, receiving a first response of the first series of responses ([0019]: the chatbot provides a response to the user’s first command to translate a phrase);
receiving the second command of the first series of commands ([0016]: the user inputs a variable command “Good morning” that is dependent on the translate command);
receiving the third command of the first series of commands ([0016]: the user inputs the command “English to German”);
identifying the third command in the key commands predetermined by the user ([0016]: “translate” and “English to German” are commands that are separate and recognized as functions performed by the chatbot);
and based on identifying the third command in the key commands, recording the third command such that the memory stores the first and the third commands in the first command macro but not the first response and the second command ([0022]: the chatbot creates a macro named “Germanize” that only includes the commands “translate”, and “German to English”; the second command is parametrized so that it is changeable in each interaction with the chatbot).  


Hirzel and Gong teach the system of Claim 2. Hirzel further teaches the macro processing server is further configured to receive a second request from a user to replay the first command macro ([0024]: a user may repeat the steps performed by the created macro) and retrieve the first command macro from the memory, the first command macro comprising at least the first command and the third command ([0028]: stored macros are retrieved and replayed). Gong further teaches execute first and the third commands in sequence based on the timestamps associated with the commands ([0137]: “a command with a smaller timestamp is executed before a command with a larger timestamp is executed”).

Regarding Dependent Claim 4,
Hirzel and Gong teach the system of Claim 3. Hirzel further teaches wherein replaying the first and the third commands of the first command macro comprises:
executing the first command of the first command macro, the first command being associated with a first timestamp ([0050]: the user provides a multiple command input), receiving a response to the first command from a server ([0050]: the chatbot provides a response indicating what the user has input), and in response to the received response, executing the third command of the first command macro ([0050]: the response from the chatbot is followed by the command being performed by the chatbot). Gong further teaches the first command being associated with a first timestamp and the third command being associated with a second timestamp that is ([0137]: “a command with a smaller timestamp is executed before a command with a larger timestamp is executed”).	

Regarding Dependent Claim 5,
Hirzel and Gong teach the system of Claim 4. Hirzel further teaches wherein replaying the first and the third commands of the first command macro further comprises:	
receiving a modification to the first command from the user ([0058]: the user modifies an existing macro so that the command “convert” replaces the command “translate”);
and executing the first command with the modification ([0058]: the user performs a conversion of the text “La vie est belle” from French to English using the command “convert”). 

Regarding Dependent Claim 6,
Hirzel and Gong teach the system of Claim 1. Hirzel further teaches wherein each of the first series of command comprises a text command ([0047]-[0057], Fig. 4: interactions between a user and a chatbot using text input are shown) or a voice command ([0037]: natural language processing and speech interpretation techniques are used to determine the content of utterances).




Hirzel and Gong teach the system of Claim 1. Hirzel further teaches wherein each of the first series of responses comprises a text response or a voice response ([0032]: output is provided to the user in textual form on a graphic display or using a voice synthesizer).

Regarding Independent Claim 8,
	This claim is similar in scope as claim 1. Hirzel further teaches a non-transitory computer-readable medium comprising a logic for generating a multiple-command macro, the logic, when executed by one or more processors ([0079]: “computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device”). Therefore it is rejected using the same rationale.

Regarding Dependent Claim 9,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 10,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 11,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.



	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 14,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Regarding Independent Claim 15,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Dependent Claim 16,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.



	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 20,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176